PER CURIAM.
Reversed and remanded for further proceedings. We believe the trial court erred in holding that the appellants have not sufficiently alleged an actual and apparent agency relationship between the appellee and a local banking institution. See Orlando Executive Park, Inc. v. Robbins, 433 So.2d 491 (Fla.1983); and Ft. Myers Airways, Inc. v. American States Insur. Co., 411 So.2d 883 (Fla. 2d DCA 1982), rev. denied 418 So.2d 1278 (Fla.1982). Our holding is, of course, limited to the issues addressed by the trial court, that of the sufficiency of the allegations of agency, and is not intended as a comment of any kind on the underlying cause of action against the appellee and its alleged agent.
ANSTEAD, GUNTHER and STONE, Associate Judges, concur.